                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

SHARON HARRIS, JAMES TODD HARRIS,
TAMMY DENISE DELAROSA, KIMBERLY
SUE RACHALL, KEVIN SCOTT HARRIS,
STEPHANIE VICTORIA CROY, DANIEL
HARRIS, and BRIDGETTE HARRIS, individually
and on behalf of all wrongful death beneficiaries
of R.C. HARRIS, deceased                                                                PLAINTIFFS

v.                              Case No. 4:19-cv-00155-KGB

MOLDEX-METRIC, INC., et al                                                             DEFENDANT

                                               ORDER

        Before the Court is a joint motion to stay proceedings (Dkt. No. 14). In the motion, the

parties represent that, if defendant Moldex-Metric, Inc.’s (“Moldex”) pending motion for summary

judgment is granted, it would be dispositive of the entire case (Id., ¶ 5). For that reason, the parties

jointly request a stay of proceedings pending the ruling on the motion for summary judgment (Id.).

For good cause shown, the Court grants the motion (Dkt. No. 14) and stays proceedings in this

matter until such time as the Court has ruled on the pending motion for summary judgment.

        It is so ordered this 12th day of July, 2019.

                                                        ________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
